Citation Nr: 0841495	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  07-20 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for acquired 
psychiatric disorder, other than PTSD.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran, D.B., D.G.




ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The veteran served in the United States Navy from June 1965 
to June 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

Procedural history

In February 2005, the veteran filed a claim seeking 
entitlement to service connection for PTSD and a "nervous 
condition".  The veteran's claims were denied by the RO in 
October 2005.  The veteran filed Notice of Disagreement (NOD) 
in December 2005.  In November 2006, the veteran and his 
cousin, D.B., testified at a formal RO hearing before a 
Decision Review Officer.  An April 2007 statement of the case 
(SOC) was subsequently issued, which continued the denial of 
the veteran's claims.  In June 2007, the veteran filed a 
timely substantive appeal [VA Form 9].  In June 2007, a 
supplemental statement of the case (SSOC) was issued which 
specifically denied service connection as to both claims. 
 
In August 2007, the veteran presented sworn testimony at a 
videoconference hearing which was chaired by the undersigned 
Veterans Law Judge.  A transcript of the hearing has been 
associated with the veteran's VA claims folder.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  See 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  A preponderance of the competent medical evidence of 
record does not support a finding that PTSD currently exists.

2.  The competent medical evidence of record does not support 
a finding that the veteran's current acquired psychiatric 
disorder, variously diagnosed as schizophrenia, 
schizoaffective disorder, bipolar disorder, and acute anxiety 
disorder, is related to his military service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2008).

2.  An acquired psychiatric disorder, other than PTSD, was 
not incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for PTSD 
and an acquired psychiatric disorder other than PTSD, both of 
which he contends he incurred as a result of personal 
assaults in service.  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  
The Board will then render a decision.



The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist a claimant in the development of a claim.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the veteran and the veteran's 
representative, if any, of any information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claim.  As part of this notice, VA is to 
specifically inform the veteran and the veteran's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the veteran and which part, if 
any, VA will attempt to obtain on behalf of the veteran.  See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  

The Board observes that the veteran was informed of the 
evidentiary requirements for service connection in a letter 
dated February 2005.  The VCAA letter indicated that in order 
for service connection to be granted there must be evidence 
of an injury in military service or a disease that began in 
or was made worse during military service, or that there was 
an event in service that caused an injury or disease; 
a current physical or mental disability shown by medical 
evidence; and a relationship between the disability and an 
injury, disease, or event in military service.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in the above-referenced 
VCAA letter.  Specifically, the letter stated that VA would 
assist the veteran in obtaining records from any Federal 
agency including the military, VA medical centers, and the 
Social Security Administration.  With respect to private 
treatment records, the letter informed the veteran that VA 
would request such records, if the veteran completed and 
returned the attached VA Form 21-4142, Authorization and 
Consent to Release Information.  The veteran was also advised 
in the VCAA letter that a VA examination would be scheduled 
if necessary to make a decision on his claims.  The February 
2005 letter also requested specific details concerning the 
claimed PTSD and included a PTSD questionnaire.

The February 2005 VCAA letter emphasized:  "If the evidence 
is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency."  [Emphasis as in original].

Finally, the Board notes that the VCAA letter specifically 
requested:  "If there is any other evidence or information 
that you think will support your claim, please let us know.  
If you have any evidence in your possession that pertains to 
your claim, please send it to us."  This complies with the 
"give us everything you've got" provision formerly contained 
in 38 C.F.R. § 3.159(b) in that it informed the veteran that 
he could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.



The veteran was provided specific notice of the Dingess 
decision in a letter from the RO dated March 2006, which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations, and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the March 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule."  The veteran was also advised in the letter as to 
examples of evidence that would be pertinent to an effective 
date determination, such as information about continuous 
treatment or when treatment began, service medical records 
the veteran may not have submitted, and reports of treatment 
while attending training in the Guard or Reserve. 

Accordingly, the veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  There is no timing problem as to 
Dingess notice since, as indicated above, the veteran's 
claims were re-adjudicated in a SSOC dated June 2007, 
following the issuance of the March 2006 letter.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection for the veteran's claimed PTSD and 
acquired psychiatric disorder.  In other words, any lack 
advisement as to those two elements is meaningless, because a 
disability rating and effective date were not assigned.  The 
veteran's claims of entitlement to service connection were 
denied based on elements (1), current disability, (2), 
verification of in-service stressors, and (3), medical nexus 
between the veteran's service and the claimed disabilities. 
 As explained above, he has received proper VCAA notice as to 
his obligations, and those of VA, with respect to those 
crucial elements.  

Because the Board is denying the veteran's claim, elements 
(4) and (5) remain moot.

Because there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, 
no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

In the instant case, the Board finds hat reasonable efforts 
have been made to assist the veteran in obtaining evidence 
necessary to substantiate his claims and there is no 
reasonable possibility that further assistance would aid in 
substantiating the claims.  The evidence of record includes 
the veteran's service treatment records, service personnel 
records, the veteran's statements, several lay statements, VA 
treatment records and reports of VA examinations in September 
1999, December 1991, and August 1990.  

The veteran's representative recently argued that this matter 
required a remand for two reasons.  

Most recently, the veteran's representative has contended 
that the claims were not developed within the mandates of the 
Court's decision in Patton v. West, 12 Vet. App. 272 (1999).  
See Informal Hearing Presentation dated November 2008.  
In Patton, the Court held that special consideration must be 
given to claims for PTSD based on assault.  In particular, 
the Court held that the provisions in VA Manual M21-1, Part 
III, 5.14(c) which address PTSD claims based on personal 
assault are substantive rules that are the equivalent of VA 
regulations and must be considered.  See also YR v. West, 11 
Vet. App. 393, 398-99 (1998).  

However, as will be discussed in further detail below, the 
veteran's claim of service connection for PTSD is being 
denied because the evidence demonstrates that the veteran is 
not currently diagnosed with PTSD.  Moreover, the veteran has 
indicated that he did not report  the alleged personal 
assaults while he was in service.  Even if Patton 
considerations were valid, such development would be useless.   

The veteran's representative has also argued that a remand is 
required in order to obtain a VA nexus opinion from the 
veteran's treating physicians.  
See a letter from the representative dated in October 2007.  

Preliminarily, the Board notes that the undersigned Veterans 
Law Judge did not mandate that the veteran's treating 
physicians provide medical nexus opinions.  Rather, at the 
August 2007 Board hearing, the undersigned indicated the 
potential relevance of such opinions and encouraged the 
veteran's representative to obtain said opinions if possible.  
See August 2007 Board hearing transcript, pgs. 19-20.  
To this end, the Board held the record open for sixty days.  
No such evidence was submitted by the veteran or his 
representative, however.  The veteran's treating VA 
physicians have evidently declined to provide VA nexus 
opinions to bolster the veteran's claims.  
  
In any event, as will be discussed below, the veteran's claim 
of entitlement to service connection for PTSD is being denied 
because the evidence does not indicate that the veteran is 
currently diagnosed with PTSD.  As to both claims, the record 
is missing the critical evidence of an in-service disease or 
injury.  The outcome of the appeal thus hinges on matters 
other than those which are amenable to a medical nexus 
opinion.  

As will be explained in greater detail below, the outcome of 
the acquired psychiatric disorder claim hinges on what 
occurred, or more precisely what did not occur, during 
service.  In the absence of evidence of in-service disease or 
injury, referral of this case for an opinion as to etiology 
would in essence place the examining physician in the role of 
a fact finder.  This is the Board's responsibility.  In other 
words, any medical nexus opinion would necessarily be based 
solely on the veteran's uncorroborated assertions regarding 
what occurred in service.  The Court has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; Reonal 
v. Brown, 5Vet. App. 458, 461 (1993) [the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant].  Obtaining a medical nexus 
opinion under the circumstances presented in this case would 
be a useless exercise.

The Board points out that the facts of this case are 
different than the facts in Charles v. Principi, 16 Vet. App. 
370 (2002), in which the Court held that VA erred in failing 
to obtain a medical nexus opinion where evidence showed 
acoustic trauma in service and a current diagnosis of 
tinnitus.  Significantly, in this case there is no objective 
evidence of an in-service injury.  Under the circumstances 
presented in this case, a remand ordering a medical 
examination or a medical opinion would serve no useful 
purpose.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
issues has been consistent with said provisions.

The Board also observes that all due process concerns have 
been satisfied.  
See 38 C.F.R. § 3.103 (2007).  The veteran has retained the 
services of a representative, who has presented argument on 
his behalf.  Further, as indicated above, the veteran 
testified at a videoconference hearing before the undersigned 
Veterans Law Judge.  

Accordingly, the Board will proceed to a decision.



Factual background

The Board will set out a factual background in order to 
provide an overview of its decision.

As was noted in the Introduction, the veteran served on 
active duty in the United States Navy from June 1965 to June 
1966.  There are no awards or decorations documented on the 
veteran's DD-214 that are indicative of combat status.

The record demonstrates that the veteran was discharged by 
reason of unsuitability in June 1966, when during the course 
of a March 1966 disciplinary investigation  the veteran 
admitted to engaging in homosexual activity.  

The earliest record of a psychiatric hospitalization 
contained in the veteran's claims file is a September 1981 VA 
discharge summary which indicates a diagnosis of drug 
overdose and chronic alcohol abuse.  This was approximately 
15 years after service.  The hospitalization summary reported 
that the veteran's 

"past medical history is remarkable for chronic alcohol 
abuse and psychological problems.  He was unsuccessfully 
in a detoxification program at several hospitals and was 
most recently admitted to Hines in May 1981 for 
detoxification . . . [h]e was evaluated by the 
Psychiatry Service and their evaluation consisted of the 
fact that he had a drug overdose and possible paranoid 
ideation with possible organic delusional syndrome..."  

Nothing was mentioned about psychiatric problems or psychic 
trauma in service.

Of record are numerous psychiatric admissions dated October 
1981, April 1982, July 1982, September 1982, August 1983, 
October 1982, August 1984, March 1985, August 1989, June 
1990, September 1990, January 1991, May 1991, and November 
1991.  None of there reports mentioned the veteran's service.

The record demonstrates that in June 1990, the veteran filed 
a claim for non-service connected pension.  A VA psychiatric 
examination was performed in August 1990, which indicated a 
diagnosis of major affective disorder, recurrent, psychotic.  
Again, the veteran's service was not mentioned.  

In October 1990, the veteran filed a claim of entitlement to 
service connection for schizophrenia.  The veteran was 
afforded a VA psychiatric examination in December 1991, which 
diagnosed him with major depression, psychotic.

In July 1999, the veteran again filed a claim of entitlement 
to service connection for paranoid schizophrenia.  A 
September 1999 VA psychiatric examination indicated a 
diagnosis of schizoaffective disorder.  A contemporaneous 
general VA examination diagnosed the veteran with 
schizophrenia and chronic alcoholism.
In December 1999, the veteran was granted a permanent and 
total evaluation for non-service connected pension based on 
his psychiatric impairment.

VA treatment records dated July 1997 through July 2004 
document diagnoses of schizoaffective disorder, paranoid 
schizophrenia, chronic alcoholism, and bipolar disorder 
depressed-unspecified.  Again, military service and/or sexual 
assaults were not mentioned.  

A September 2004 treatment record indicates that the veteran 
had a "newly disclosed history of military sexual trauma."  

A VA diagnostic evaluation was conducted in April 2006 which 
ruled out a diagnosis of PTSD and instead diagnosed the 
veteran with schizo-disorganized type, negative symptoms, 
bipolar and alcoholism by chart.  

In February 2005, the veteran filed a claim of entitlement to 
service connection for PTSD and a "nervous condition," both 
of which he claimed were a result of sexual assault in 
military service.  In a statement accompanying the February 
2005 claim, the veteran described being the victim of two 
sexual assaults while in military service.

At the November 2006 RO formal hearing, the veteran testified 
that he had been coerced into signing the military discharge 
documents in which he admitted to engaging in consensual 
homosexual activities.  

At the August 2007 Board hearing, the veteran, through his 
representative, continued the assertions that he signed the 
discharge documents under duress.  Additionally, the veteran 
testified that he had been receiving psychiatric treatment 
since 1977.  Following the Board hearing, the veteran was 
granted sixty days to provide additional evidence in support 
of his claim, but he did not do so.

1.  Entitlement to service connection for PTSD.

Relevant law and regulations

With respect to PTSD, three elements must be present: (1) 
medical evidence diagnosing PTSD; (2) combat status or 
credible supporting evidence that the claimed in-service 
stressors actually occurred; and (3) a link established by 
medical evidence, between current symptomatology and the 
claimed in-service stressors.  See 38 C.F.R. § 3.304(f) 
(2008).

Essential to the award of service connection is the first 
element, existence of PTSD.  Without it, service connection 
cannot be granted.  See Brammer v. Derwinski, 
3 Vet. App. 233, 225 (1992) [noting that service connection 
presupposes a current diagnosis of the claimed disability]; 
see also Chelte v. Brown, 10 Vet. App. 268 (1997) [observing 
that a "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection].

With regard to the second PTSD criterion, the evidence 
necessary to establish that the claimed stressor actually 
occurred varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  See 
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2008).  Where a determination is made that the veteran did 
not "engage in combat with the enemy," or the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau at 395; 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence that supports and does not contradict the 
veteran's testimony.  See Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  Moreover, except as provided below, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  See Moreau, 
at 395-396.

Analysis

The veteran contends that he suffers from PTSD as a result of 
alleged sexual assaults in service.  See, e.g., veteran's 
statements dated March 2005 and August 2005.

As discussed above, in order to establish service connection 
for PTSD, there must be:  (1) a current medical diagnosis of 
PTSD; (2) credible supporting evidence that a claimed in- 
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between the current PTSD symptomatology and 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2008).  

With respect to the first element of 38 C.F.R. § 3.304(f), 
current disability, Section 4.125(a) requires that mental 
disorder diagnoses conform to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (DSM- IV).  See 38 C.F.R. §§ 
4.125(a), 4.130 (2008).  A thorough review of the medical 
evidence of record demonstrates no current diagnosis of PTSD.  
The veteran's voluminous treatment records, which contain 
numerous psychiatric diagnoses, are entirely absent any such 
diagnosis.  Specifically, VA treatment records indicate that 
the veteran has been diagnosed with schizophrenia, affective 
disorder with psychotic features, alcohol dependence, passive 
aggressive personality disorder, atypical anxiety disorder, 
acute paranoid disorder, major depression, psychotic, and 
bipolar disorder, manic depressive.  See, e.g., VA medical 
records dated April 1982, August 1989, June 1990, December 
1991, December 2004, and June 2006.  

Significantly, an April 2006 VA diagnostic evaluation 
specifically ruled out a diagnosis of PTSD.  Instead, the VA 
physician diagnosed the veteran with schizophrenia, 
disorganized type, negative symptoms, and bipolar disorder 
and alcoholism by history.  See VA treatment record dated 
April 2006.

Accordingly, a review of the evidence presented indicates no 
competent medical diagnosis of PTSD.  The claim relies on the 
veteran's own self-diagnosis.  It is, however, now well-
established that lay persons without medical training, such 
as the veteran, are not competent to comment on medical 
matters such as diagnosis, date of onset, or cause of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 491, 494-
495 (1992); see also 38 C.F.R. § 3.159(a)(1) (2008) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

The veteran has been accorded ample opportunity to present 
competent medical evidence which includes a diagnosis of 
PTSD.  He has not done so.  
See 38 U.S.C.A. § 5107(a) (West 2002) [it is a claimant's 
responsibility to support a claim of entitlement to VA 
benefits].

As there is no competent medical evidence suggesting that the 
veteran suffers from PTSD, the first element of 38 C.F.R. § 
3.304(f) is not met, and service connection for PTSD is not 
warranted on that basis.  See Degmetich v. Brown, 104 F.3d 
132 (Fed. Cir. 1997); see also Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection cannot be granted if the 
claimed disability does not exist].

In the absence of a PTSD diagnosis, the Board sees little 
need to discuss the remaining two elements of 38 C.F.R. 
§ 3.304(f).  The service records do not suggest that he 
engaged in combat, and he does not so contend.  As will be 
discussed in some detail below, there is no corroborated 
stressor as claimed by the veteran (sexual assault).  
Further, in the absence of a diagnosis of PRSD and a 
corroborated stressor, medical nexus is an impossibility. 

In sum, for reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
PTSD.  The benefit sought on appeal is denied.  

2.  Entitlement to service connection for acquired 
psychiatric disorder, other than PTSD.

Relevant law and regulations

Service connection - in general

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).

For certain chronic disorders, to include psychosis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  See 38 C.F.R. § 3.303(a) 
(2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  



Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2008).

Analysis

In order for service connection to be granted, three elements 
must be present: (1) current disability; (2) in-service 
incurrence of disease or injury; and (3) medical nexus.  See 
Hickson, supra.

With respect to Hickson element (1), current disability, VA 
treatment records document a diagnosis of acute paranoid 
disorder in April 1982 and diagnoses of schizophrenia and 
schizoaffective disorder as early as October 1983.  A July 
2004 VA treatment record documented a diagnosis of bipolar 
affective disorder, depressed-unspecified, in addition to 
schizophrenia, schizoaffective type.  Recent treatment 
records dated April 2006 and June 2006 document continuing 
diagnoses of schizophrenia and schizoaffective disorder.  

A review of the competent medical evidence demonstrates that 
there are several diagnoses of personality disorders of 
record.  Specifically, in July 1982, the veteran was 
diagnosed with passive aggressive personality disorder.  In 
March 1985, the veteran was diagnosed with mixed personality 
disorder and in September 2004, the veteran was diagnosed 
with personality disorder, not otherwise specified (NOS). The 
Board notes that personality disorders are considered to be 
congenital or developmental disabilities for which service 
connection may not be granted.  
See 38 C.F.R. §§ 3.303, 4.9, 4.127 (2008).  

Similarly, service connection may not be granted for alcohol 
or drug abuse. 
See 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 
3.1(n), 3.301(c) (2008); see also VAOPGPREC 2-97 (January 16, 
1997).

Accordingly, Hickson element (1) has been satisfied, to the 
extent explained above.

With respect to element (2), in-service disease or injury, 
the Board will separately address disease and injury.

With regard to disease, the Board finds that there is no 
medical evidence that the currently diagnosed acquired 
psychiatric disorder was diagnosed during service.  
Additionally, there is no medical evidence to demonstrate 
that a psychosis manifested within the one year presumptive 
period after his discharge from military service.  

The veteran's service treatment records, including the June 
1966 separation examination, are pertinently negative for any 
psychiatric abnormalities.  Critically, at a March 1966 
psychiatric evaluation, the military physician noted that the 
veteran displayed "no evidence of serious emotional 
illness."  The veteran contends that he first sought 
psychiatric treatment in 1977, which is decade after service 
and long after the one year presumptive period.  See the 
August 2007 Board hearing transcript, pg. 17.  The earliest 
diagnosis of a psychosis came in April 1982.  Accordingly, 
there is no evidence of any diagnosed psychiatric disability 
for more than a decade after service.

With respect to in-service injury, the veteran now contends 
that he was sexually assaulted while in active military 
service.  The veteran's allegations of sexual assault have 
evolved over time.  Indeed, despite an impressive psychiatric 
history encompassing many hospitalizations and numerous 
evaluations, the veteran did not mention the purported in-
service sexual assaults until 2004, coincident with his PTSD 
claim.

In addition, even in the relatively brief time since his 
newly formulated contention, the veteran's reports of rapes 
have been inconsistent.  In his February 2005 claim, the 
veteran alleged that he was sexually assaulted twice.  
Specifically, the veteran contended that another sailor had 
gotten him drunk and drugged him and taken him to a halfway 
house where the veteran was sodomized.  He further claimed to 
have been raped "a few days later" by a superior officer in 
a "shed like room" on the base.  See the veteran's claim 
dated February 2005.  In a March 2005 statement, the veteran 
reiterated his story of the first rape, and then stated that 
the second assault occurred when he was forced to perform 
oral sex on fellow sailor.  He also added a third assault 
which allegedly occurred on base several days after the 
second attack.  See the veteran's statement dated March 2005.  

Notably, the veteran has inconsistently contended that he did 
not report the attack to the military authorities [see 
November 2006 RO hearing transcript, pg. 2] and that he did 
report the first attack to operational Naval Intelligence 
[see February 2005 claim].  [Why he would report a personal 
assault to Naval Intelligence remains obscure.]

The Board must determine the credibility and probative value 
of the evidence.  
See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1977) and 
cases cited therein [holding that the Board has the duty to 
assess credibility and weight to be given to the evidence].  
As a lay person, the veteran is competent to provide evidence 
of observable events, including having been assaulted.  See 
Savage v. Gober, 10 Vet. App. 488, 496 (1997).  The question 
thus becomes one of credibility.

The Board observes that aside from the veteran's recent 
statements, made in connection with his claim for monetary 
benefits from the government, the record contains not a 
scintilla of evidence which indicates that the veteran was 
sexually assaulted in service.  The veteran's service 
treatment records do not contain any entries indicating or 
even suggesting that the veteran was so assaulted.  Rather, 
as indicated above, the veteran's service personnel records 
show that after the veteran missed an operational movement 
with the U.S.S. Preston, he revealed a history of consensual 
homosexual activity that commenced at the age of fifteen with 
a neighbor and continued throughout his military service.  

Crucially, a March 1966 psychiatric evaluation, conducted in 
conjunction with the March 1966 disciplinary investigation 
and performed no more than two months after the alleged 
sexual assaults, is pertinently negative for any mention of 
rape or sexual assault.  Rather, the military physician 
reported that the veteran "admitted 
. . . [to] having a tendency to associate with homosexuals."    

In short, the contemporaneous evidence is devoid of any 
reference to sexual assault, and instead refers to consensual 
sexual activities.  Moreover, as is indicated above, the 
veteran did not report the alleged in-service sexual assaults 
to his treating psychologists until September 2004.  The 
veteran received regular psychiatric treatment for over 
twenty-three years before mentioning these incidents.  It 
strains credulity to the breaking point that the veteran 
would not mention the sexual assaults, which he now claims 
were watershed events in his life, during his fourteen 
psychiatric admissions and twenty-three years of therapy.  

In fact, the veteran's psychiatric treatment records document 
numerous alleged stressors including the death of his mother 
and father, romantic entanglements, issues with his female 
companion, financial strain, etc.   See, e.g., VA treatment 
records dated September 1981, July 1982, November 1991, and 
December 1991.  However, there is no mention of any military-
related stressor until the September 2004 report of the 
sexual assaults.  

The record also contains lay statements and testimony from 
M.R.R., D.B., and D.G.  However, the lay evidence does not 
contain any personal first-hand knowledge of the sexual 
assaults, but rather is largely limited to vague statements 
regarding how the veteran changed after his military service.  
As such, the Board does not assign significant weight of 
probative value to this lay evidence.  

Boiled down to its essence, the veteran's claim rests 
exclusively on his recent uncorroborated reports of sexual 
assault in service, made decades after his military 
discharge.  As indicated above, the existing service records 
portray a far different picture, and do not serve to 
corroborate the veteran's contentions.  The Board also notes 
that the veteran filed a claim of entitlement to 
schizophrenia in October 1990 and again in July 1999.  
Neither claim made mention of the alleged sexual assaults.  
The Board finds it significant that the veteran did not raise 
the issue of sexual assault until September 2004.  

The Board places far greater probative value on the 
pertinently negative contemporaneous service department 
records than it does on the more recent statements of the 
veteran, made in connection with his claim for monetary 
benefits from the government.  See Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by the veteran]; see 
also Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
[noting that it was proper to consider the veteran's entire 
medical history, including the lengthy period of absence of 
complaint with respect to the condition he now raised].  Such 
records are more reliable, in the Board's view, than the 
veteran's unsupported assertion of events over twenty-three 
years past.  See also Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom, Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) [nothing that the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact].  The veteran's 
vague and shifting statements are self-serving and are 
unsupported by his service records.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  [VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].  Accordingly, the Board finds 
the veteran's statements to be lacking in credibility and 
probative value.  

[The Board additionally observes in passing that during an 
April 2006 VA diagnostic evaluation, the veteran alleged that 
while in military service, "a sniper picked on me" and 
someone in his squad attempted to poison him.  The examiner 
described the veteran's thought process as "chaotic, 
disorganized, . . . delusional, . . . , incoherent, vague, 
bizarre."  These incoherent allegations were never mentioned 
before or since, and the Board assigns them no weight of 
probative value whatsoever.]

In short, the Board finds that a preponderance of the 
evidence is against the existence of the purported in-service 
sexual assaults.  Hickson element (2) has not been met, and 
the veteran's claim fails on that basis alone.

The Board additionally observes that in the absence of an in-
service incurrence or aggravation of disease or injury, it 
follows that Hickson element (3), medical nexus, is 
necessarily lacking as well.  In fact, the record is 
pertinently absent any competent evidence of medical nexus 
between the veteran's currently diagnosed acquired 
psychiatric disorders and his military service.  

To the extent that the veteran contends that a medical 
relationship exists between his current psychiatric disorders 
and military service, his opinion is entitled to no weight of 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495-95 (1992); see also Cromley v. Brown, 7 Vet. App. 376, 
379 (1995).  The veteran's own statements offered in support 
of his claim are not competent medical evidence and do not 
serve to establish a medical nexus.  

The veteran has been accorded ample opportunity to present 
competent medical evidence in support of his claim, but he 
has failed to do so.  See 38 U.S.C.A. 
§ 5107(a) (West 2002) [it is a claimant's responsibility to 
support a claim for VA benefits].

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b) relating to chronicity and continuity of 
symptomatology.  The Board finds, as detailed above, that the 
veteran has not submitted evidence of in-service psychiatric 
disorder or continuous psychiatric disorder, to include 
schizophrenia and schizoaffective disorder, since service.  
See Voerth v. West, 13 Vet. App. 117, 119 (1999) [unsupported 
by medical evidence, a claimant's personal belief, no matter 
how sincere, is not probative of a nexus].  As was discussed 
above, the veteran was initially diagnosed with a specific 
psychiatric disorder [paranoid disorder] in April 1982.  
Supporting medical evidence demonstrating continuity of 
symptomatology after service is therefore lacking in this 
case.  

Further, the Board finds that the circumstances presented 
herein differ from those found in Charles v. Principi, 16 
Vet. App. 370 (2002), in which the Court held that VA erred 
in failing to obtain a medical nexus opinion where evidence 
showed acoustic trauma in service and a current diagnosis of 
tinnitus.  Significantly, in this case while there are 
current diagnoses of acquired psychiatric disorders, there is 
no evidence of psychiatric disorders and no believable 
evidence of physical or psychic trauma in service in service.  
As such, a VA medical nexus opinion is not necessary.  

Accordingly, Hickson element (3) is also not satisfied.

In summary, the medical evidence establishes that the veteran 
currently has an acquired psychiatric disorder or disorders.  
The credible and probative evidence does not, however, show 
the incurrence of a related disease or injury during service, 
or that any currently diagnosed psychiatric disorder is 
related to service.  The Board therefore finds that the 
criteria for a grant of service connection are not met, and 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for an acquired 
psychiatric disorder.
 

ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for an acquired psychiatric 
disorder, other than PTSD, is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


